Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chen et al. (US 2019/0230350) (hereinafter Chen) teaches an image encoding/decoding device, method, and program causing a computer to perform image encoding/decoding for encoding/decoding a target image in a block unit, the image encoding/decoding device, method, and program causing a computer to perform image encoding/decoding comprising:
a predictor circuitry configured generate a block of a prediction image corresponding to a block of the target image by performing prediction using a plurality of reference images (e.g. Fig. 5, element 502, and par. 45); and 
an evaluator circuitry configured to evaluate a prediction accuracy of the block of the prediction image for each image portion based on the degree of accuracy calculated for the image portion (e.g. Fig. 5, element 502, Fig. 6 and pars. 45 - 51); 
a transformer/quantizer circuitry configured to perform a transform and a quantization of a prediction residual indicating a difference in a pixel unit between the block of the target image and the block of the prediction image (e.g. Figs. 1 and 5, elements 104 and 106, and pars. 30 and 45); 
an inverse quantizer/inverse transformer circuitry configured to restore the prediction residual by performing an inverse quantization and an inverse transform of quantized transform coefficients input from the transformer/quantizer (e.g. Figs. 1 and 5, elements 110 and 112, and pars. 30 and 45); and 
a combiner configured to reconstruct the block of the target image by combining the restored prediction residual input from the inverse quantizer/inverse transformer with the block of the prediction image in a pixel unit (e.g. Figs. 1 and 5, element 126, and pars. 30 and 45), 
wherein a result of evaluation by the evaluator is used for modifying a target to combine of the combiner in the image portion unit (e.g. Fig. 5, element 502, and Fig. 6, and pars. 45 – 51).
Chen does not explicitly teach:
a calculator circuitry configured to calculate a degree of similarity between the plurality of reference images for each image portion that is smaller unit than the block and includes a plurality of pixels.
A search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim, is therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487